75 N.J. 458 (1978)
383 A.2d 428
WILLIAM E. KENNY AND CATHERINE McGOVERN HAVRILSKY, PLAINTIFFS-APPELLANTS,
v.
BRENDAN T. BYRNE, GOVERNOR OF NEW JERSEY AND INDIVIDUALLY; WILLIAM F. HYLAND, ATTORNEY GENERAL OF NEW JERSEY AND INDIVIDUALLY, ET AL., DEFENDANTS-RESPONDENTS.
The Supreme Court of New Jersey.
Argued November 28, 1977.
Decided March 8, 1978.
Mr. William S. Greenberg argued the cause for appellants (Messrs. Greenberg and Mellk, attorneys.)
Mr. Stephen Skillman, Assistant Attorney General, argued the cause for respondents (Mr. William F. Hyland, Attorney General of New Jersey, attorney; Mr. Michael A. Santaniello, Deputy Attorney General, on the brief).
Mr. Sanford Kluger argued the cause for amicus curiae Common Cause (Mr. Henry Ramer, attorney).
*459 PER CURIAM.
The judgment is affirmed substantially for the reasons expressed in the opinion of the Appellate Division.
For affirmance  Chief Justices HUGHES and Justices MOUNTAIN, SULLIVAN, PASHMAN, CLIFFORD, SCHREIBER and HANDLER  7.
For reversal  None.